In an action pursuant to CPLR *3203213 for summary judgment in lieu of a complaint, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County (Roberto, J.), dated July 27, 1999, as, upon an order of the same court dated July 19, 1999, granting that branch of the plaintiffs motion which was to dismiss the defendant’s second counterclaim, is in favor of the plaintiff and against her in the principal sum of $25,129.50.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the plaintiffs motion which was to dismiss the defendant’s second counterclaim alleging that the plaintiff violated Judiciary Law § 487. The defendant’s contention that the plaintiff made misrepresentations in his appellate brief was rejected by this Court in its order dated June 25, 1996, denying the defendant’s motion for reargument. Accordingly, that determination is the law of the case (see, Gettner v Getty Oil Co., 285 AD2d 528, lv dismissed 97 NY2d 634; Thomas v Dietrick, 284 AD2d 325; Kowalski Enters. v Sem Intl., 278 AD2d 371). S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.